|[pic]                                                                              |
|                                                                                   |
|                      |     |Court of Appeals           |     |                      |
|BRIAN QUINN           |     |                           |     |PEGGY CULP            |
|Chief Justice         |     |Seventh District of Texas  |     |CLERK                 |
|                      |     |Potter County Courts       |     |                      |
|JAMES T. CAMPBELL     |     |Building                   |     |                      |
|Justice               |     |501 S. Fillmore, Suite 2-A |     |MAILING ADDRESS:      |
|                      |     |Amarillo, Texas 79101-2449 |     |P. O. Box 9540        |
|MACKEY K. HANCOCK     |     |www.7thcoa.courts.state.tx.|     |79105-9540            |
|Justice               |     |us                         |     |                      |
|                      |     |                           |     |                      |
|PATRICK A. PIRTLE     |     |                           |     |(806) 342-2650        |
|Justice               |     |                           |     |                      |


                               March 27, 2013

|Jami Kay Watson                   |Greta Rapstine Crofford              |
|Attorney at Law                   |Attorney at Law                      |
|3521 SW 15th Avenue               |3610 S. Washington Street            |
|Amarillo, TX 79102                |Amarillo, TX 79110                   |
|                                  |                                     |
|Lendon Ray                        |Mendy Mashay Ehmann                  |
|Attorney at Law                   |#31 Kit Carson                       |
|3505 Olsen Blvd., Suite 106       |Buffalo Springs Lake, TX 79404       |
|Amarillo, TX 79109                |                                     |

      Dear Ms. Ehmann and Counsel:

            The Court this day disposed of Cause No. 07-13-00082-CV,  styled
      In the Interest of K.E. and R.E., Children.  Enclosed  are  copies  of
      the Court's opinion and judgment and mandate.  Tex. R. App. P. 48.

             In  addition,  pursuant  to   Texas   Government   Code,   Sec.
      51.204(b)(2), exhibits on file  with  this  Court,  if  any,  will  be
      destroyed three years after final disposition of the  case  or  at  an
      earlier date if ordered by the Court.


                                                   Very truly yours,


                                                   PEGGY CULP, CLERK


                                                   By:___________________


      |xc: |Honorable Dan L. Schaap                                 |
|    |Dina Wall                                               |
|    |Patricia Sherrill                                       |
|    |Shawn Ehmann                                            |
|    |Lexis/Nexis                                             |
|    |Wolters Kluwer Law & Business                           |
|    |State Bar of Texas                                      |
|    |West Publishing                                         |